                                          Case 2:19-cv-00412-JCM-EJY Document 61 Filed 08/24/20 Page 1 of 3



                                      1   Howard E. Cole
                                          Nevada Bar No. 4950
                                      2   Jennifer K. Hostetler
                                          Nevada Bar No. 11994
                                      3   Erik J. Foley
                                          Nevada Bar No. 14195
                                      4   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      5   Las Vegas, NV 89169
                                          Tel: 702-949-8200
                                      6   E-mail: hcole@lrrc.com
                                          E-mail: jhostetler@lrrc.com
                                      7
                                          Attorneys for Defendant
                                      8   SOC, LLC
                                      9                                     UNITED STATES DISTRICT COURT
                                                                                 DISTRICT OF NEVADA
                                     10
                                          GUS REDDING,                                              Case No.: 2:19-cv-00412-JCM-EJY
                                     11
                                                   Plaintiff,                                       STIPULATION AND ORDER
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          vs.
                                     13
Las Vegas, NV 89169-5996




                                          SOC, LLC
                                     14
                                                   Defendant.
                                     15

                                     16            Plaintiff Gus Redding (“Plaintiff”) and Defendant SOC, LLC (“Defendant”), hereby

                                     17   stipulate and agree as follows:

                                     18            1.        On July 15, 2020, the Court entered the Order on Defendant’s Motion to Compel

                                     19   Discovery, for Fees and Costs, and Motion to Extend Discovery (Second Request) (ECF No. 38)

                                     20   (“Order”). ECF No. 55.

                                     21                 a.      In the Order, the Court ordered, among other things, that Defendant subpoena

                                     22                         AT&T for documents consistent with Defendant’s Request for Production Nos. 4

                                     23                         and 5. The Court further set forth a procedure for the parties to handle the

                                     24                         production of non-privileged information responsive to the subpoena along with

                                     25                         a timeline for production.

                                     26                 b.      On August 13, 2020, AT&T responded to Defendant’s subpoena and indicated

                                     27                         the content of the requested text messages are not available.

                                     28   ///



                                          112101455.2
                                          Case 2:19-cv-00412-JCM-EJY Document 61 Filed 08/24/20 Page 2 of 3



                                      1                 c.        In compliance with the Order, Defendant transmitted the documents received
                                      2                           from AT&T to Plaintiff’s counsel on August 13, 2020.
                                      3            2.        On August 3, 2020, Plaintiff filed his Motion for Sanctions (ECF No. 56) claiming
                                      4   Defendant engaged in spoliation of evidence because a former manager of Defendant, Scott
                                      5   Ragsdel, recently testified in deposition that he deleted his text messages each day while
                                      6   employed with Defendant including text messages that may have been related to Plaintiff’s
                                      7   employment.
                                      8            3.        In light of AT&T’s inability to provide any of the requested text messages and
                                      9   Plaintiff’s pending Motion for Sanctions, the parties have conferred and agree to resolve both
                                     10   issues in this lawsuit as follows:
                                     11                      a.        Plaintiff agrees to withdraw his Motion for Sanctions (ECF No. 56) and
3993 Howard Hughes Pkwy, Suite 600




                                     12   will not pursue any text messages from Defendant’s witnesses or employees.
                                     13                      b.        Defendant agrees not to further pursue text messages responsive to Request
Las Vegas, NV 89169-5996




                                     14   Nos. 4 and 5 to Defendant’s Request for Production from Plaintiff and Jennifer Glover.
                                     15   Defendant further agrees not to file a motion for spoliation sanctions against Plaintiff related to
                                     16   those text messages.
                                     17            4.        It is hereby stipulated and agreed that upon the Court’s entry of this Order:
                                     18                      a. Plaintiff’s Motion for Sanctions (ECF No. 56) should be considered withdrawn
                                     19   pursuant to this stipulation.
                                     20                      b. The parties are deemed to be in compliance with the Court’s Order as it relates
                                     21   to the subpoena to AT&T and the production of text messages responsive to Defendant’s Request
                                     22   for Production Nos. 4 and 5. They are not required to comply with any further procedures set
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///



                                                                                               2
                                          112101455.2
                                          Case 2:19-cv-00412-JCM-EJY Document 61 Filed 08/24/20 Page 3 of 3



                                      1   forth in the Order related to the production of non-privileged information responsive to Request
                                      2   Nos. 4 and 5.
                                      3   Dated this 24th day of August 2020                Dated this 24th day of August 2020.
                                      4
                                           LEWIS ROCA ROTHGERBER CHRISTIE ELLWANGER LAW LLLP
                                      5    LLP

                                      6
                                           BY: /s/ Jennifer K. Hostetler                    BY: /s/ Jay D. Ellwanger
                                      7      HOWARD E. COLE                                    JAY D. ELLWANGER
                                             JENNIFER K. HOSTETLER                             Texas Bar No. 24036522
                                      8
                                             3993 Howard Hughes Pkwy., Ste. 600                8310-1 N. Capital of Texas Hwy.
                                      9      Las Vegas, Nevada 89169                           Suite 190
                                                                                               Austin, Texas 78731
                                     10        Attorneys for Defendant
                                               SOC, LLC                                         RICHARD S. “TICK” SEGERBLOM
                                     11                                                         Nevada Bar No. 1010
                                                                                                702 East Bridger Ave.
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                                Suite 520
                                     13                                                         Las Vegas, Nevada 89101
Las Vegas, NV 89169-5996




                                     14                                                         Attorneys for Plaintiff Gus Redding
                                     15

                                     16

                                     17                                              ORDER
                                     18            IT IS SO ORDERED:
                                     19
                                                                                     __________________________________________
                                     20                                              UNITED STATES MAGISTRATE JUDGE
                                     21                                                           August 24, 2020
                                                                                     Dated:
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28



                                                                                        3
                                          112101455.2
